The Honorable Jay Bradford State Representative Post Office Box 8367 Pine Bluff, Arkansas 71611-8367
Dear Representative Bradford:
I am writing in response to your request for my opinion on the following question:
  Does a County Sheriff have the authority to refuse prisoners from the Department of Community Correction and the Department of Correction?
You indicate that "[t]his question envisions a circumstance where the county jail is already at capacity and the Sheriff cannot accept a prisoner without overcrowding and causing other possible constitutional violations."
RESPONSE
I must respectfully decline to answer your question, which addresses an issue that is currently the subject of litigation in a case styled InRe: Overpopulation in Jefferson County Detention Center, Jefferson County Circuit Court Case No. CV-2005-524-5. In order to avoid encroaching upon exclusively judicial prerogatives, it has long been the policy of this executive-branch office to avoid rendering opinions on matters that are pending in the courts. I regret that I could not be of assistance in this matter.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB/JHD:cyh